Citation Nr: 1716100	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  11-18 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right eye disability.

5.  Entitlement to service connection for a right eye disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a bilateral ankle disability.

8.  Entitlement to service connection for a bilateral foot disability.

9.  Entitlement to service connection for alcohol dependence.

10.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1988 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In February 2017, the Veteran testified before the undersigned at a Board video conference hearing.  A transcript of the hearing is of record.  

In September 2015, the Veteran initiated an appeal of a January 2015 rating decision by filing a Notice of Disagreement with the decision.  38 C.F.R. §§ 20.200-20.202.  In this decision the RO denied service connection to a back disability, hypertension, arthritis, sleep apnea secondary to posttraumatic stress disorder (PTSD), diabetes mellitus type II, tendonitis secondary to PTSD, and a cervical spine disability.  The RO issued the Veteran a Statement of the Case on these issues in April 2017.  As he has not as of yet perfected the appeal by filing a substantive appeal, the Board does not have jurisdiction of these issues and they will not be further addressed.  Id.  

In April 2017, the RO received VA outpatient treatment records from November 2011 to April 2017.  While it is not clear whether VA obtained these records or whether they were submitted by the Veteran and his representative, the Veteran, at the February 2017 Board hearing, waived RO jurisdictional review of any additional evidence that he would be submitting.  38 C.F.R. § 20.1304(c).  Moreover, the Board does not find that these treatment records are pertinent to the claims decided below.  Id.

The underlying issues of entitlement to service connection for right shoulder and right eye disabilities, as well as issues of entitlement to service connection for headaches, bilateral ankle disability, bilateral foot disability, alcohol dependence and GERD are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant at a Board hearing that he wished to withdraw his claim to reopen a claim of entitlement to service connection for a heart disability.

2.  In a March 1993 rating decision, the RO denied claims for service connection for a right shoulder disability and for a right eye disability.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year period.

3.  Evidence received since the March 1993 rating decision includes evidence that relates to previously unestablished facts necessary to substantiate claims for service connection for a right shoulder disability and a right eye disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for a heart disability, claimed as secondary to PTSD, by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The March 1993 rating decision that denied reopening claims of entitlement to service connection for right shoulder and right eye disabilities is final.  38 U.S.C.A. § 7105 (West 2014). 

3.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

4.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a right eye disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

Here, the appellant withdrew at the February 2017 Board video conference hearing the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a heart disability.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Consequently, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.

II.  New and Material Evidence

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, the RO initially denied service connection for disabilities involving the Veteran's right shoulder and right eye in March 1993.  The RO found at that time that, although the Veteran was treated in service in June 1989 for a right shoulder injury while playing football, and for a right eye irritation described as burning and itching in June 1989, the evidence did not establish a chronic right shoulder disability or an aggravation of a pre-existing right eye condition.  In terms of the right eye, the RO noted that the Veteran had a preexisting right eye disability based on his enlistment examination report noting that he had been struck in the right eye with a stick as a child.  Findings with respect to his eyes at the September 1988 enlistment examination revealed no strabismus, no cataract and a normal fundi exam.  The Veteran did not appeal the March 1993 rating decision and the decision is final.  38 U.S.C.A. § 7105 (West 2014).  At the time of this decision, there were no postservice records showing medical treatment or a diagnosis involving the Veteran's right shoulder or right eye.  

The evidence received since the March 1993 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  This evidence includes postservice medical records showing surgery and treatment for the right eye and for the right shoulder.  More specifically, the records show that the Veteran underwent right corneal lens replacement for keratoconus in 1995 and 2005.  They also reflect a postservice diagnosis of right shoulder osteoarthritis and they show that he underwent right humeral head resurfacing in 2011.  In addition, the evidence includes statements from the Veteran as reflected in his medical records as well as at the February 2017 hearing relating his right shoulder and right eye symptoms to service.  In regard to the right shoulder, the Veteran testified that his right shoulder never got better following his football injury in service.  As for his right eye, the Veteran denied at the hearing that he had a pre-existing right eye disability.  This new evidence addresses a basis for the previous denials in that it shows that the Veteran has had right shoulder and right eye problems after service which he attributes to service.  It is also relevant to the issue of whether the Veteran's postservice right eye condition preexisted service.  Presuming the credibility of this evidence for purposes of reopening the claim which the Board is required to do, the Board finds that the evidence raises a reasonable possibility of substantiating these claims and they are thus reopened.  38 C.F.R. § 3.156; see Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


ORDER

The application to reopen the claim of entitlement to service connection for a heart disability is dismissed.

The application to reopen the claim of entitlement to service connection for a right shoulder disability is granted.

The application to reopen the claim of entitlement to service connection for a right eye disability is granted.


REMAND

Turning to the merits of the now reopened claims of entitlement to service connection for right shoulder and right eye disabilities, the Board finds that additional development is warranted before a fully informed decision can be made with respect to these issues.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As noted, VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, in light of the Veteran's inservice treatment for a right shoulder injury and right eye complaints, and his testimony of having right shoulder and right eye problems ever since, the Board finds that he must be afforded a VA examination that addresses the nature and etiology of these claimed disabilities.  Id.   

Similarly, the Veteran must also be afforded VA examinations with respect to his claims for service connection for headache, bilateral ankle and bilateral feet disabilities.  This is in light of his hearing testimony that he was given cream in service for blisters, soreness and "breaking" of his skin due to the boots and wool socks he wore in service.  He said he still uses this cream for ongoing symptoms.  He also testified that he was treated in service for headaches on one occasion which his service treatment records show.  More specifically, these records show that he complained in February 1988 of having a headache for three days and he was assessed as having congestion headache (possible).  He further testified that he self medicates with aspirin whenever he gets a headache which is approximately three to four times a week.  This evidence satisfies the McLendon factors set out above thus warranting VA examinations to address the nature and etiology of these claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. at 81.  

The basis of the RO's January 2009 denial of the claims for service connection for alcohol dependence and for acid reflux is that the evidence did not support these disorders.  However, diagnoses of GERD are evident in VA outpatient records as early as 2004, and alcohol dependence in remission is noted in VA records in 2016.  In regard to this latter diagnosis, the Veteran testified in February 2017 that he stopped drinking in 2006, started drinking again in 2015, and stopped again in 2016.  He raised a theory of secondary service connection at the Board hearing when he testified that his alcohol dependence is secondary to his service-connected posttraumatic stress disorder (PTSD).  Similarly, he testified that his reflux/gastrointestinal problems are secondary to stress from his PTSD.  Accordingly, he should be afforded VA examinations for the purpose of obtaining medical opinions addressing these claimed disabilities on a secondary basis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.310; see also Robinson v. Mansfield, 21 Vet. App. 545 (2008) (in reviewing a claim, VA is not required to raise sua sponte all possible theories of entitlement, but must consider those bases reasonably raised either by the claimant, or the evidence of record); see also Floyd v. Brown, 9 Vet. App. 88 (1996) (VA must consider all possible theories of entitlement raised by the evidentiary record).

Lastly, an attempt should be made to obtain any updated pertinent VA and private treatment records.  38 U.S.C.A. § 5103A(b),(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any VA treatment records not currently associated with the claims file.  For any private treatment, the Veteran should be sent the appropriate releases and those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Arrange for VA examinations to assess the nature and etiology of the pending claims for service connection for a right shoulder injury, right eye injury, headaches, bilateral ankle disability and bilateral foot disability, as well as for alcohol dependence and GERD, claimed as secondary to PTSD.   The Veteran's record/Virtual VA and VBMS files, to include a copy of this Remand, must be made available to the examiners for review in connection with the examinations.  A notation to the effect that this review has taken place should be made in the evaluation reports.

Verify/ provide diagnoses, as appropriate, for the Veteran's claimed disabilities involving the right shoulder, right eye, headaches, ankles, feet, alcohol dependence and GERD.  

With the exception of alcohol dependence, the appropriate examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has diagnoses involving the right shoulder, right eye, headaches, ankles, feet, and GERD that had their onset in or are etiologically related to service.

In specific regard to the claims for service connection for alcohol dependence and GERD, claimed as secondary to service-connected PTSD, the appropriate examiners should opine as to whether it at least as likely as not (50 percent or greater probability) that the Veteran has alcohol dependence and/or GERD that was(were) directly caused or aggravated by his service-connected PTSD.  Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

3.  Thereafter, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


